EXHIBIT SEPARATION AGREEMENT AND RELEASE OF CLAIMS This Separation Agreement and Release of Claims (“Separation Agreement”) is made by and between NeoMagic Corporation (the “Company”), and Douglas R. Young, (“Employee”).The Company and Employee shall collectively be referred to in this Separation Agreement as the “Parties” and sometimes individually as a “Party.” WHEREAS, Employee was employed by the Company pursuant to an Employment Agreement, dated May 1, 2006 (the “Employment Agreement”); WHEREAS, the Company and Employee have entered into an Employment, Confidential Information, Invention Assignment and Arbitration Agreement (the “Confidentiality Agreement”); WHEREAS, the Company and Employee have mutual agreed that Employee’s employment with the Company ceased as of January 19, 2010 (the “Termination Date”) by mutual agreement of the Company and the Employee and Employee acknowledges that as a result, he has no rights to any severance benefits under the Employment Agreement, however, the Company will provide certain benefits to Employee as described in this Separation Agreement and the Consulting Agreement (as defined below); WHEREAS, concurrently herewith, and as an integral part hereof, the Parties also wish to enter into the Consulting Agreement in substantially the form attached hereto as Exhibit A; WHEREAS,Employee’s receipt of certain separation benefits is conditioned upon the execution of this Separation Agreement; WHEREAS, the Parties have negotiated and agreed, for valid and sufficient consideration, to revise certain terms of this Separation Agreement from those terms contained in the form of Separation Agreement originally attached as Exhibit B to the Employment Agreement; NOW THEREFORE, in consideration of the mutual promises made herein, the Company and Employee hereby agree as follows: 1.
